On Motion for Rehearing.
PER CURIAM.
In a motion for rehearing, plaintiff-appellant contends that the court erred (1) in not accepting the middle of the intersection of Linwood Avenue and 70th Street, in the City of Shreveport, as the southeast corner of Section 23, Township 17 north, Range 14 west, and (2) in not determining the boundary between plaintiff’s and defendants’ properties located in Lot 8 of the Wimberly Partition, a subdivision in the NEj4 of the SE14 of the aforesaid section, predicated upon a finding of such location.
We find no merit in this contention for the reasons (1) that it was not necessary to make such a determination, and (2) the record does not justify a determination of the location of the southeast corner of said section as contended.
From the evidence contained in the record, it is concluded that the subdivision was surveyed and platted with reference to the southwest corner of the NEJ4 of the SE14 of the aforesaid section and consistent with the location of the southeast corner of the section at a point 33 feet east of the center of Linwood Avenue as now paved instead of the center of the intersection of said Avenue and 70th Street.
The motion for a rehearing is, therefore, denied.